DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.

Status of the Claims
Amendment filed 22 November 2021 is acknowledged.  Claims 13 and 23 were amended.  Claims 1, 3-14, 23, 24, and 26-30 were pending.  Claims 4, 6, 10, 14, 24, and 27-29 had been withdrawn from consideration.

Election/Restrictions
Claims 1, 3, 5, 7-9, 11-13, 23, 26, and 30 are allowable. The restriction requirement among species a-e, as set forth in the Office action mailed on 8 September 2020, has been reconsidered in view of the allowability of claims to the elected invention The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8 September 2020 is partially withdrawn.  Claims 4, 6, and 10 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, and because claim 1, off which these claims depend, remains generic. However, claims 14, 24, and 27-29 remain withdrawn from consideration because they do not require all the limitations of an allowable claim, and because claims 13 and 23, off which these claims depend, are now recited specifically to only the embodiment of species e.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14, 24, and 27-29, directed to species non-elected without traverse.  Accordingly, claims 14, 24, and 27-29 been cancelled.  See Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	In the claims:

	Cancel claims 14, 24, and 27-29


Response to Arguments
Applicant’s amendments to claim 13 are sufficient to overcome the objection to claim 13 made in the final rejection filed 28 September 2021.  The objection to claim 13 has been withdrawn.
Applicant’s amendments to claims 13 and 23 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 13, 23, 26, and 30 made in the final rejection filed 28 September 2021.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 13, 23, 26, and 30 have been withdrawn.

Allowable Subject Matter
Claims 1, 3, 5, 7-9, 11, and 12
Claims 4, 6, and 10 are allowed based upon their dependency from allowable claim 1.
Claims 13, 23, 26, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the ultraviolet-radiation detection system of claim 13 in the combination of limitations as claimed, noting particularly the newly presented limitation of the claim, “the buried region being spaced apart from the respective one of the sloped lateral portions of the first epitaxial layer by a portion of the first epitaxial layer that directly underlies the second epitaxial layer.”
The prior art of record fails to teach the device of claim 23 in the combination of limitations as claimed, noting particularly the newly presented limitation of the claim, “the buried region being spaced from the edge ring by a portion of the first layer that directly underlies the second layer.”
Emeis (German Patent Application Publication 39 21 028, hereinafter Emeis ‘028) of record represents the closest prior art.  See the 35 U.S.C. 103 rejections of claims 13, 23, 26, and 30 made in the final rejection filed 28 September 2021.  However, the buried region (57) of Emeis ‘028 is not spaced apart from the sloped lateral portion (see annotated drawing in the final rejection filed 28 September 2021) of the first epitaxial layer (47) by a portion of the first epitaxial layer that directly underlies the second epitaxial layer (1 and 67) as claimed.  Similarly, the buried region (57) of Emeis ‘028 is not spaced from an edge ring by a portion of the first layer (47) that directly underlies the second layer (67) as claimed.  None of the other prior art references of record cure this deficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        
/EDUARDO A RODELA/Primary Examiner, Art Unit 2893